DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-10 are pending. Claims 1-10 are presented for examination on the merits.
Drawings
The drawings filed on 7/12/2021 have been reviewed and accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Fischer on 1/21/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) An antimicrobial peptide consisting of 



2. (Currently Amended) The antimicrobial peptide 

3. (Cancelled)

4. (Currently Amended) A method for preparing an antimicrobial drug, comprising:
dissolving in a solution.


an antimicrobial peptide consisting of

6. (Cancelled)

7. (Cancelled)

8. (Currently Amended) A method for preparing an antimicrobial drug, comprising:
dissolving in a solution.

9. (Cancelled)

10. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Yang et al. Fish and Shellfish Immunology, 2007 (cited in the IDS dated 7/12/2021) which describes As_hepc3 comprising the instantly claimed peptide (e.g., Figure 1). The reference does not teach the instantly claimed invention which consists of SEQ ID NO: 1 and has antimicrobial properties in drug resistant bacteria and low toxicity (see embodiments). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        

MMCG 01/2022